SUPREME COURT OF THE STATE OF NEW YORK
                   Appellate Division, Fourth Judicial Department

242
CA 11-01226
PRESENT: SCUDDER, P.J., SMITH, FAHEY, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF THE ARBITRATION BETWEEN
BOARD OF EDUCATION OF DUNDEE CENTRAL SCHOOL
DISTRICT, PETITIONER-RESPONDENT,

                     AND                                   MEMORANDUM AND ORDER

DOUGLAS COLEMAN, RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


RICHARD E. CASAGRANDE, LATHAM (PAUL D. CLAYTON OF COUNSEL), FOR
RESPONDENT-APPELLANT.

FERRARA, FIORENZA, LARRISON, BARRETT & REITZ, P.C., EAST SYRACUSE
(ERIC J. WILSON OF COUNSEL), FOR PETITIONER-RESPONDENT.

O’HARA, O’CONNELL & CIOTOLI, FAYETTEVILLE (STEPHEN CIOTOLI OF
COUNSEL), FOR NEW YORK STATE ASSOCIATION OF MANAGEMENT ADVOCATES FOR
SCHOOL LABOR AFFAIRS, AMICUS CURIAE.

TIMOTHY G. KREMER, EXECUTIVE DIRECTOR, LATHAM (JAY WORONA OF COUNSEL),
FOR NEW YORK STATE SCHOOL BOARDS ASSOCIATION, INC., AMICUS CURIAE.


     Appeal from a judgment of the Supreme Court, Yates County (W.
Patrick Falvey, A.J.), dated April 29, 2011. The judgment granted the
petition to vacate that part of the Hearing Officer’s award imposing a
penalty of a suspension of six months and remitted the matter to a
different hearing officer for the determination of an appropriate
penalty.

     It is hereby ORDERED that the judgment so appealed from is
affirmed without costs.

     Same Memorandum as in Matter of Board of Educ. of Dundee Cent.
School Dist. [Coleman] ([appeal No. 1] ___ AD3d ___ [June 15, 2012]).




Entered:   June 15, 2012                                Frances E. Cafarell
                                                        Clerk of the Court